Citation Nr: 1737618	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  08-27 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic-stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esquire


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In June 2012, the Board denied the Veteran's service connection claim for an acquired psychiatric disorder.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2013, the Court granted a Joint Motion for Remand, which vacated the Board's decision and returned the claim to the Board for additional development and consideration.  In March 2014, the Board remanded the appeal for further development.  

The Veteran is claiming service connection for an acquired psychiatric disorder, to include PTSD.  During the course of this appeal, his psychiatric symptoms have also been diagnosed as depression.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that his psychiatric disorder is related to active duty service.  However, further development is required before this claim may be adjudicated.

First, the evidence indicates that the Veteran is in receipt of disability compensation from the Social Security Administration (SSA), in part, for his psychiatric disorder.  However, there is no indication in the record that the RO ever sought to obtain these records.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  Therefore, these records must be acquired.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).
 
Moreover, clarification is required from the VA examiner who examined the Veteran in May 2010 and November 2011.  Specifically, in November 2011, the examiner appears to be inconsistent regarding the Veteran's current diagnosis and the onset of this disorder.  The examiner indicates that the Veteran did not have any reported symptoms or treatment for a psychiatric disorder until 2006.  However, the Board observes that a private psychiatric treatment note from January 1990 states that he was being treated for psychiatric symptoms, including depression.  Thus, it is unclear whether the examiner reviewed these treatment notes.  As such a new addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all treatment records from the VA Medical Center in San Juan, Puerto Rico, since April 2016, and any other VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility.  If no SSA records are available, it should be so noted in the claims file.

3.  The AOJ should return the claims file to the VA examiner who provided the November 2011VA examination (or a comparably qualified individual if that examiner is no longer available) to obtain an addendum opinion.  The claims file must be reviewed, including the new records and the opinion provided by the Veteran's treating VA physician, and such review should be noted in the addendum opinion. 

The examiner should identify all current psychiatric disorders found on examination, including PTSD and depression.  For PTSD, the examiner must use the diagnostic criteria specified in the DSM-IV.

For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.  

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's service connection claim for a psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




